         Case 1:19-cr-00463-DLC Document 230 Filed 02/11/21 Page 1 of 2


                                          LAW OFFICES

                                   NEIL M. SCHUSTER
                                             SUITE 2C
                                       555 N.E. 15th STREET
                                     MIAMI, FLORIDA 33132
NEIL M. SCHUSTER *                                                        TELEPHONE (305 ) 416 - 0324
ANDREW HORN                                                               TELECOPIER(305 ) 416 - 0325
    OF COUNSEL                                                          e-mail:nei l@neilm schu ster.com
*ALSO ADMITTED IN COLORADO &
 DISTRICT OF COLUMBIA.

                                        February 11, 2021

BY ECF

Honorable Denise L. Cote
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Zalmund Zirkind, S9 19 Cr. 463 (DLC)
               AGREED LETTER MOTION TO CONTINUE SURRENDER DATE FROM
               FEBRUARY 26, 2021, PURIM, A JEWISH HOLIDAY, TO MARCH 1, 2021
               AND TO VERIFY TIME OF SURRENDER.

Dear Judge Cote:

        On behalf of Mr. Zirkind, this application respectfully seeks an opportunity to surrender to
commence serving his 84-month jail term on March 1, 2021, instead of February 26, 2021, the day
which commences the observance of the Jewish holiday, Purim and to confirm the time of
surrender is 2 PM as per the ore tenus of January 15, 2021 and the JNC filed on January 15, 2021
as DE 191. Purim is the celebration of deliverance of the Jewish people from their intended
annihilation. The holiday is observed the evening of February 26-27, which also commences the
Sabbath. The Defendant respectfully requests his surrender be moved two days later in light of
his observance of Purim. The Defendant recognizes that he will serve his term during many more
holidays but respectfully seeks the opportunity to commence serving his jail term on another day.

        In conflict with this Court’s oral and written order, the Defendant received a letter from
Christina Ramos, Administrative Assistant at the U.S. Probation Office, on February 4, 2021,
stating the surrender time is 10 AM. Through this application, Mr. Zirkind also seeks to confirm
the Court ordered 2 PM surrender. Counsel has reviewed this request with the assigned prosecutors
who agree with the relief requested. We thank Your Honor for your review.


                                              Respectfully submitted,

                                              /s Neil M. Schuster
                                              Neil M. Schuster
        Case 1:19-cr-00463-DLC Document 230 Filed 02/11/21 Page 2 of 2


NMS:asnd
By ECF:
Josh Rothman, PTS, Intensive Supervision Specialist
Stephanie Lake, AUSA
Aline R Flodr, AUSA
Sebastian Swett, AUSA




                                            2 of 2
